Order entered October 30, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01295-CV

                   IN RE NATIONAL HEALTH INVESTORS, INC.
                      AND NHI-REIT OF AXEL, LLC, Relators

               Original Proceeding from the 95th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-18-07841

                                       ORDER
                    Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE